                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY




BANK OF HOPE,
                                                      Civ. No. 14-1770 (KM)
          Plaintiff,
                                                              ORDER
          V.


MIYE CHON, et al.,

          Defendants.



                                                                ph A. Dickson,
     IT APPEARING that, on February 18, 2020, the Hon. Jose
                                                      ion (DE 386) that the
U.S. Magistrate Judge, filed a Report and Recommendat
                                                             for a default
Court grant the unopposed motion (DE 307) of Suk Joon Ryu
                                                       for defamation, with
judgment against defendant Miye Chon on a crossclaim
damages to be determined; and
                                                                otherwise, has
      IT APPEARING that no objection to the R&R, timely or
                                                            and
been filed, see Fed. R. Civ. P.72(b); L. Civ. 1?. 72.lc(2);
                                                        ndation de novo
       THE COURT having reviewed the Report and Recomme
despite the lack of an objection; and

      IT APPEARING that Judge Dickson’s reasoning is soun
                                                                   d, and that no
                                                                  rent;
error of law, clear error of fact, or abuse of discretion is appa

       IT IS THEREFORE this 12th day of March, 2020,
                                                         386) is ADOPTED
      ORDERED that the Report and Recommendation (DE
                                                   1?. Civ. P. 72(b)(3);’ and
 and AFFIRMED pursuant to 28 U.S.C. § 636 and Fed.
 it is further


                                                                      or in part, the
        “A judge of the court may accept, reject, or modify, in whole
                                                                 28 U.S.C. § 636(b)(1);
 findings or recommendations made by the magistrate judge.”

                                             1
       ORDERED, for the reasons stated in the
                                              Report and Recommendation,

that
                                                       t is GRANTED;
       (a) The motion (DE 307) for default judgmen
                                                        shall be deferred, at the
       (b) Determination of the amount of damages
                                                         determined in conjunction
           suggestion of counsel for Mr. Ryu, and be
                                                                , Ryu u. Bank of
           with, or following, the resolution of a related case
          Hope, Civ. No. 19-18998 (KM/JBC)




                                     KEVIN MCNULTY
                                     United States District Judge




 see also US. u. Raddatz, 447 U.S. 667, 680 (1980)
                                                     (stating that the district court judge
                                                        istrate’s recommendation).
 has broad discretion in accepting or rejecting the mag

                                             2
